STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    October 16, 2014
              Plaintiff-Appellee,

v                                                                   No. 315281
                                                                    Chippewa Circuit Court
CHERYL LYNN MINOR,                                                  LC No. 12-000865-FH

              Defendant-Appellant.


Before: MURPHY, C.J., and SAWYER and M. J. KELLY, JJ.

PER CURIAM.

        Defendant, Cheryl Lynn Minor, appeals by right her conviction for possession of a
controlled substance after a bench trial. MCL 333.7403(2)(a)(v). The trial court sentenced
Minor as a habitual offender, fourth offense, see MCL 769.12, to serve two years and six months
to 15 years in prison. Because we conclude there were no errors warranting relief, we affirm.

       In an unannounced visit, Minor’s parole officer, along with officers called to the home,
discovered Minor holding a glass pipe. Minor testified at trial that the pipe was used to smoke
tobacco. However, tests revealed that the pipe had cocaine residue in it. The trial court found
that Minor possessed the pipe and that it had cocaine in it:

       As far as Miss Minor, she was possessing the pipe. I mean, she had it in her hand.
       She said it was purchased at Ozone 1. She said she got it from the floor where it
       was underneath the radiator. It was hot from there and that’s why the officer sort
       of got a slight burn because she picked it up from underneath the electric radiator.

              But whether it was hot from the radiator or not, it did in fact contain the
       substance cocaine. Miss Minor did say it was a pipe that she purchased. It was in
       her hand. Both the circumstantial and direct evidence would indicate she was in
       possession of the pipe, and the pipe did contain the substance cocaine, and
       obviously nothing was offered here to indicate she had a valid prescription for
       possession of the cocaine or somehow she was legally authorized to possess the
       substance. . . . Obviously she was in possession of the pipe that contained the
       cocaine and so the Court would have to find, unfortunately, Miss Minor guilty
       under the circumstances, that Miss Minor was in fact in possession, in fact guilty
       of being in unlawful possession of a controlled substance, the substance being
       cocaine.
                                               -1-
        Minor argues on appeal that the trial court’s findings of fact and conclusions of law did
not satisfy the requirements of MCR 2.517(A).1 MCR 2.517(A)(1) provides that a trial court
sitting as the finder-of-fact “shall find the facts specially, state separately its conclusions of law,
and direct entry of the appropriate judgment.” Moreover, “[b]rief, definite, and pertinent
findings and conclusions on the contested matters are sufficient, without overelaboration of
detail or particularization of facts.” MCR 2.517(A)(2).

        With regard to the sufficiency of a trial court’s findings, “in criminal cases as well as
civil cases a judge who sits without a jury is obliged to articulate the reasons for his decision in
findings of fact.” People v Jackson, 390 Mich. 621, 627; 212 NW2d 918 (1973). “Findings of
fact in a nonjury case serve a function paralleling the judge’s charge in a jury case, that of
revealing the law applied by the fact finder.” Id. But a trial court’s failure to find every element
does not invariably necessitate further proceedings:

               A judge’s failure to find the facts does not require remand where it is
       manifest that he was aware of the factual issue, that he resolved it and it would
       not facilitate appellate review to require further explication of the path he
       followed in reaching the result, as for example, where the only factual issue is
       identification. [Id. at n 3; see also People v Vaughn, 186 Mich. App. 376, 384; 465
       NW2d 365 (1990).]

         Here, there is no dispute that Minor was in possession of the pipe and that the pipe
contained cocaine residue. The only issue was whether Minor knew the pipe contained cocaine.
The trial court did not specifically make a finding that defendant knew the pipe contained
cocaine. Nonetheless, it is “manifest that the trial court was aware of the factual issues.” People
v Rushlow, 179 Mich. App. 172, 177; 445 NW2d 222 (1989) (quotation marks and citation
omitted). Just before it found Minor guilty of possessing cocaine, the trial court recognized that
the prosecutor had the burden to prove beyond a reasonable doubt that Minor “possessed the
controlled substance,” that the substance “was whatever it is” and that Minor “knew that.” The
trial court then recited the facts of the case and specifically recognized that there was a factual
dispute about the pipe’s use: the laboratory test showed the pipe contained cocaine, but Minor
testified it only contained tobacco. It is clear that the trial court understood what facts had to be
proved to support a conviction, and understood that it had to resolve the dispute about the
contents of the pipe, which implicated Minor’s knowledge. By stating the law and recognizing
the dispute, the trial court demonstrated that it was aware of the factual issues. It is also manifest
that the trial court correctly applied the law. Id. The trial court found Minor guilty of being in
unlawful possession of cocaine “under the circumstances.” The trial court considered the facts
as they applied to the elements of the crime and resolved the issues against Minor.



1
  MCR 6.403 applies to criminal cases, but this Court has stated that MCR 6.403 “incorporates
MCR 2.517 and ‘implicitly incorporates the existing body of decisional law beginning with
Jackson addressing issues such as the sufficiency of fact findings and the appropriate remedy
when findings are insufficient.’ ” People v Legg, 197 Mich. App. 131, 134 n 1; 494 NW2d 797
(1992), quoting comments to MCR 6.403.


                                                 -2-
         Further, the trial court’s findings were not clearly erroneous. A police officer responding
to the scene testified that Minor nodded affirmatively when he asked her if the pipe was a crack
pipe. Minor denied having answered the officer’s question affirmatively, but the trial court
resolved that credibility dispute by crediting the officer’s testimony. See People v Crump, 216
Mich. App. 210, 215; 549 NW2d 36 (1996) (“[T]his Court will rarely overturn a conviction when
the only issue is the credibility of a witness.”). As such, there was evidence from which the trial
court could rationally find that Minor knew that the pipe was a crack pipe and, therefore, knew
that it contained cocaine residue.

       And even if the court did not credit the officer’s testimony, it would still be reasonable to
conclude that Minor knew the pipe contained cocaine. Minor’s own testimony showed that she
had a history with the pipe and evidence showed that she had it in her room and possessed it at
the time of her arrest. Under these circumstances, the trial court could reasonably find that
Minor knew that the pipe was used as a crack pipe and contained cocaine residue.

        Minor also argues that the trial court erred when it scored her sentencing variables using
facts that were not specifically found at trial, which she claims violates the rule established by
the United States Supreme Court in Alleyne v United States, 570 US___,___; 133 S. Ct. 2151; 186
L. Ed. 2d 314 (2013). This Court has held that the decision in Alleyne does not apply to
Michigan’s sentencing scheme. People v Herron, 303 Mich. App. 392, 405; 845 NW2d 533
(2013). Therefore, we shall not consider this claim further.

       There were no errors warranting relief.

       Affirmed.



                                                             /s/ William B. Murphy
                                                             /s/ David H. Sawyer
                                                             /s/ Michael J. Kelly




                                                 -3-